The 1st count stated, that on the 4th of February, 1823, tie defendant made, &c. his certain deed, &c. dated, &c. and delivered the same to one S. T. Wood, by which he, for value received, promised to pay Wood or bearer, $500, in 4 equal annual instalments from the date; that Wood afterwards, Sec. for a valuable consideration to him (Wood) paid, assigned and transferred the deed, &c. to the plaintiff, thereby constituted him the bearer thereof, and authorized and directed him to demand and receive of the defendant the contents of the deed, &c. for his own benefit; that afterwards and before the payment, Sec. the plaintiff gave notice to the defendant of the assignment, &c.; that, in consideration of the premises, afterwards, See. in consideration that the plaintiff would accept and agree to the defendant’s promise in the declaration after mentioned, the defendant promised the plaintiff to pay him the money mentioned in the deed, averring that $250 had become ,due before the commencement of the suit.